Citation Nr: 0936825	
Decision Date: 09/28/09    Archive Date: 10/09/09	

DOCKET NO.  05-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an initial (compensable) evaluation for 
the residuals of fracture of the medial epicondyle of the 
left (minor) elbow.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 
1980, and from February 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a rating 
decision of July 2009, granted a separate 10 percent 
evaluation for mild to moderate degenerative arthritis of the 
left elbow.  That same rating decision granted service 
connection for bilateral pes planus (previously claimed as 
bilateral foot pain) and right ankle sprain, each evaluated 
as noncompensably disabling.  Accordingly, the issue of 
service connection for a bilateral foot disability, claimed 
as "foot pain," is no longer before the Board.  

Based upon various statements contained in the file, it would 
appear that, in addition to the issues currently on appeal, 
the Veteran seeks service connection for a bilateral knee 
disability and prostate cancer.  Inasmuch as those issues 
have not been developed for appellate review, they are not 
for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  A bilateral shoulder disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
periods of active military service.

2.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
periods of active military service.  

3.  The service-connected residuals of fracture of the medial 
epicondyle of the left (minor) elbow are currently productive 
of no more than minimal impairment, with subjective 
complaints of pain and mild discomfort on full flexion and 
extension, but a normal range of motion and no evidence of 
atrophy, spasm, or instability, or malunion with bad 
alignment of the radius.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the bilateral shoulders be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbosacral spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for an initial compensable evaluation for 
the residuals of fracture of the medial epicondyle of the 
left (minor) elbow have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, and Part 4, 
Codes 5206, 5207, 5212 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as available service treatment records, VA outpatient 
treatment records and examination reports, and various 
statements by the Veteran's friends and/or former service 
colleagues.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for a 
chronic bilateral shoulder disability, as well as for a low 
back disorder.  In pertinent part, it is contended that both 
of the aforementioned disabilities are the result of trauma 
sustained during multiple parachute jumps during the 
Veteran's period or periods of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In the case at hand, a review of the record indicates that 
the majority of the Veteran's service treatment records are 
unavailable.  In a Memorandum for the File dated in 2004, it 
was noted that all procedures to obtain the Veteran's service 
treatment records had been correctly followed, that all 
efforts to obtain the needed military information had been 
exhausted, and that further attempts to obtain such 
information would be futile.  Significantly, while among the 
available service treatment records is a service separation 
examination history of May 1980.  In the report, the Veteran 
stated that he had pains at times in the lower part of his 
back.  He also checked that he had or currently has a painful 
or "trick" shoulder or elbow and recurrent back pain.  The 
remainder of the reported "history" noted "no actual 
complaints" regarding those disabilities.  No physical 
examination of the Veteran conducted at the time of 
separation is part of the record.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a VA outpatient 
treatment record dated in May 2003, more than 16 years 
following the Veteran's discharge from service, at which time 
he complained of "low back pain since the 1970's," with 
intermittent exacerbations.  Significantly, the only 
pertinent diagnosis noted at that time was of "low back 
pain," with no objective clinical findings.  The earliest 
clinical indication of the presence of objectively-
identifiable low back or bilateral shoulder pathology is 
revealed by a VA Compensation & Pension examination dated in 
December 2008/January 2009, more than 21 years following the 
Veteran's discharge from service, at which time he received 
diagnoses of moderate degenerative arthritis of the 
glenohumeral and acromioclavicular joints of both shoulders, 
and mild degenerative arthritis of the lumbar spine.  
Significantly, following a review of the Veteran's claims 
folder and medical record, as well as an in-depth examination 
of the Veteran, it was the opinion of the examiner that the 
Veteran's degenerative arthritis of the bilateral shoulders 
and lumbosacral spine was "less likely than not" caused by or 
a result of his active military service.  This was 
particularly the case given the fact that there was "no 
substantial evidence" in the Veteran's claims folder of 
injuries to the shoulders, or significant injury or 
complaints regarding the lumbosacral spine.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current bilateral shoulder 
or low back disabilities, first persuasively documented many 
years following service discharge, with any incident or 
incidents of his periods of active military service.  
Accordingly, service connection for those disabilities must 
be denied.  

In reaching this determination, the Board has given due 
consideration to various statements by the Veteran's friends 
and former service colleagues describing certain aspects of 
his disabilities.  However, while those parties are certainly 
competent to testify as to symptoms which are nonmedical in 
nature, they are not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as the 
relationship between the Veteran's bilateral shoulder and low 
back disabilities and his active military service.  In such a 
setting, lay beliefs alone cannot serve to establish chronic 
disability, much less an association between the claimed 
disability and the Veteran's military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Significantly, the diagnosing of chronic shoulder or low back 
disabilities is not the type of injury or disability for 
which lay evidence is competent.  See generally, Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Moreover, in the case at hand, competent and persuasive 
medical evidence which weighs heavily against the 
aforementioned lay assertions is of record.  

Finally, the Board wishes to make it clear that it is 
cognizant of its heightened obligation to explain its 
findings and conclusions, and to carefully consider the 
benefit of the doubt doctrine, in cases such as this, where 
service treatment records are presumed destroyed or are 
otherwise unavailable through no fault of the Veteran.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the 
case at hand, however, there simply exists no persuasive 
evidence that any of the disabilities at issue had their 
origin during, or are in any way the result of, the Veteran's 
period or periods of active military service.  Accordingly, 
as noted above, service connection must be denied.  

Increased Evaluation

Turning to the issue of an initial compensable evaluation for 
the service-connected residuals of fracture of the medial 
epicondyle of the left (minor) elbow, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
is to be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).  While the 
Board must consider the Veteran's medical history as required 
by various provisions under 38 C.F.R. Part 4, including 
38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45(2008).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue of whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of June 2004, 
service connection and a noncompensable evaluation for the 
residuals of fracture of the medial epicondyle of the left 
(minor) elbow were granted effective from August 11, 2003, 
the date of receipt of the Veteran's initial claim for 
service connection.  The Veteran voiced his disagreement with 
the assignment of the aforementioned noncompensable 
evaluation, and the current appeal ensued.  

In that regard, a review of the record discloses that, during 
the course of VA outpatient treatment in May 2007, the 
Veteran complained of occasional "achy" pain on the inside of 
his left elbow, which was ongoing but not worsening, with no 
evidence of any edema or erythema.  Radiographic studies of 
the Veteran's left elbow conducted at that time showed 
evidence of a prior medial epicondyle trauma resulting in an 
old fracture, though with no joint effusion or deformity of 
the medial epicondyle.  

At the time of a subsequent VA orthopedic examination in 
December 2008/January 2009, it was noted that the Veteran's 
claims folder and medical records were available, and had 
been reviewed.  When questioned, the Veteran complained of 
pain, as well as weakness, stiffness, swelling, and increased 
heat in his left elbow.  According to the Veteran, his left 
elbow would sometimes "catch on him," though he had no 
instability in that elbow.  When further questioned, the 
Veteran denied any problems with fatigability or lack of 
endurance.  However, he did note the presence of constant 
pain in the left elbow, in particular, along the medial 
joint.  

On physical examination, range of motion of the left elbow 
was from 0 to 145 degrees, accompanied by a complaint of mild 
discomfort with full flexion.  However, with repetitions, 
both actively and passively, range of motion of the left 
elbow did not decrease, and, in fact, appeared to increase a 
few degrees.  Left forearm supination was from 0 to 
85 degrees, considered to be normal.  While the Veteran 
complained of discomfort at the extremes of motion on the 
left, there was once again no decrease of motion with 
repetitions actively or passively.  Forearm pronation was 
from 0 to 85 degrees on the left, with no decrease in range 
of motion with repetitions either actively or passively.  
Noted at the time of examination was that pain in the 
Veteran's left elbow appeared to be at the extremes of 
flexion.  However, there was no apparent tenderness or Tinel 
sign to percussion over the ulnar nerve.  Neurological 
evaluation showed no evidence of any atrophy or significant 
motor ulnar problems on the left, and both sensory and motor 
functions were normal for the ulnar, median, and radial 
nerves bilaterally.  According to the examiner, there was no 
evidence of any spasms or instability of the Veteran's left 
elbow.  The examiner added that the Veteran complained of 
episodes of flare-ups with increased pain related to lifting, 
but there was no pattern or irregularity and the increased 
discomfort appeared to last for a short period of time with 
minimal functional changes.  Moreover, the Veteran had a good 
range of motion, and only minimum functional impairment of 
his left elbow.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation for the Veteran's service-connected residuals of 
fracture of the medial epicondyle of the left (minor) elbow 
requires evidence of malunion of the radius, with bad 
alignment.  Such clinical findings are not present in this 
case.  See 38 C.F.R. § 4.71a and Part 4, Code 5212 (2008).  A 
10 percent evaluation is, similarly, warranted where there is 
demonstrated evidence of a limitation of flexion of the 
forearm to 100 degrees, or a limitation of extension to 
45 degrees.  See 38 C.F.R. § 4.71a and Part 4, Codes 5206, 
5207 (2008).  As noted above, the Veteran currently exhibits 
no such limitation of flexion or extension of his left 
forearm.  During VA examination in December 2008/January 
2009, the Veteran's left elbow showed a range of motion from 
0 to 145 degrees, with both supination and pronation from 0 
to 85 degrees.  To date, there exists no evidence of any 
malunion of the radius, or indications of bad alignment.  
Moreover, in the opinion of a VA examiner, the Veteran 
experiences no more than minimal functional impairment of his 
left elbow.  There is no muscle spasm or instability.  Under 
the circumstances and even when considering the Veteran's 
complaints of pain with flare-ups, the Board is of the 
opinion that the noncompensable evaluation currently in 
effect for the Veteran's service-connected left elbow 
disability is appropriate, and that an increased rating is 
not warranted.

In reaching this determination, the Board has given due 
consideration to the Veteran's potential entitlement to an 
extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008).  However, based on the entire 
evidence of record, there is no indication that the Veteran's 
service-connected left elbow disability has resulted in such 
a marked interference with employment and/or frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards, thereby warranting 
referral for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2008).  

Duty to Notify & Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2003, May 2004, March 2006, and October 2008.  In 
those letters, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The Veteran was further advised that, in order to 
substantiate his claim for an increased rating, the evidence 
needed to show that his service-connected disability had 
undergone a clinically-identifiable increase in severity.  
The Board notes that, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the United States Court of Appeals for the Federal 
Circuit held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  However, the U.S. Supreme 
Court recently reversed that decision, finding it unlawful, 
in light of 38 C.F.R. § 7261(b)(2), which provides that, in 
conducting a review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that, with the exception of 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate his claim, 
the burden in proving harmful error must rest with the party 
raising the issue.  Further noted was that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA, and encouraged abuse 
of the judicial process, leading the Supreme Court to 
conclude that determinations on the issue of harmless error 
must be made on a case-by-case basis.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

With regard to the aforementioned, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran or his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki, supra; see 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO also informed the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained available 
service treatment records, as well as VA treatment records 
and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a low back disorder is denied.  

An initial (compensable) evaluation for the service-connected 
residuals of fracture of the medial epicondyle of the left 
(minor) elbow is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


